

115 HRES 661 IH: Reaffirming the commitment of the United States to promote democracy, human rights, and the rule of law in Cambodia.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 661IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Lowenthal (for himself, Mr. Chabot, Ms. Tsongas, Mr. Sherman, Mr. Engel, Mr. Royce of California, Ms. Lofgren, Mr. Yoho, and Mr. Rohrabacher) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONReaffirming the commitment of the United States to promote democracy, human rights, and the rule of
			 law in Cambodia.
	
 Whereas Prime Minister Hun Sen has been in power in Cambodia since 1985 and is the longest-serving leader of a Southeast Asian country;
 Whereas the Paris Peace Accords in 1991 provided a vital framework, supported by the international community, to help Cambodia undertake a transition to democracy, including through elections and multiparty government;
 Whereas the United States, for more than 25 years, has provided hundreds of millions of dollars in development aid and other types of foreign assistance to the people of Cambodia, funding work in areas such as capacity building for civil society and nongovernmental organizations, global health, and the Khmer Rouge Tribunal;
 Whereas despite decades of international attention and assistance to promote a pluralistic, multi-party, democratic system in Cambodia, the Government of Cambodia continues to be undemocratically dominated by the ruling Cambodia People's Party (CPP);
 Whereas the leadership of Cambodia's security forces, including all of its top military and police commanders, is part of the core CPP leadership, with seats on the Central Committee of the Politburo of the CPP;
 Whereas the CPP controls Cambodia's National Assembly and can pass legislation without any opposition, and has often passed laws to benefit its continued rule and to weaken the capacity of the opposition to challenge it;
 Whereas each of the five elections that have taken place in Cambodia since 1991 was conducted in circumstances that were neither free nor fair, and was marked by fraud, intimidation, violence, and the misuse of legal mechanisms by the CPP to weaken opposition candidates and parties;
 Whereas in 2015, the CPP-controlled National Assembly passed the Law on Associations and Non-Governmental Organizations (LANGO), giving the Government sweeping powers to revoke the registration of NGOs believed to be operating with a political bias, in a blatant attempt to restrict the legitimate work of civil society;
 Whereas since the passage of that law, the Interior Ministry of Cambodia has announced that it was surveilling several civil society organizations and their employees for allegedly aiding Cambodia's main opposition party, the Cambodia National Rescue Party (CNRP);
 Whereas the National Democratic Institute, the International Republican Institute, and other similar nongovernmental organizations that advance democracy and human rights have a long history in Cambodia and respect its unique cultural, historical, and religious differences when promoting policies, engaging local partners, and building capacity for civil society, democracy, and good governance;
 Whereas, on April 28, 2016, the Government of Cambodia arrested four senior staff members of the Cambodian Human Rights and Development Association, as well as a former staff member and official on the National Election Committee, and held them in pre-trial detention for 427 days until they were released on bail in the wake of sustained international pressure;
 Whereas the Government of Cambodia arrested activist and women's rights defender Tep Vanny in August 2016 and has kept her in prison for over a year;
 Whereas the prominent Cambodian political commentator Kem Ley was assassinated on July 10, 2016, five days after a senior Cambodian general publicly called on the Cambodian Armed Forces to eliminate and dispose of anyone fomenting social turmoil in Cambodia;
 Whereas Kem Ley had been a frequent critic of Prime Minister Hun Sen, fueling concerns that his killing was politically motivated and ordered by higher authorities;
 Whereas, on August 23, 2017, Cambodia's Ministry of Foreign Affairs ordered the closure of the National Democratic Institute and the expulsion of its foreign staff on allegations that it had violated the LANGO and was conspiring against Prime Minister Hun Sen;
 Whereas Kem Sokha, the President of CNRP, was arrested on September 3, 2017, on false charges of treason and conspiring with the United States Government to overthrow the Government of Cambodia, and would face up to 30 years in prison if convicted;
 Whereas the United States Embassy in Cambodia has publicly called for the immediate release of Kem Sokha and the removal of restrictions on civil society;
 Whereas, on September 15, 2017, Prime Minister Hun Sen called for the withdrawal of all volunteers from the United States Peace Corps, which has operated in Cambodia since 2006 with 500 United States volunteers providing English language and healthcare training;
 Whereas the CNRP's previous leader, Sam Rainsy, remains in exile due to an outstanding warrant for his arrest in a politically motivated criminal case;
 Whereas the Government of Cambodia has taken several measures to restrict the media, especially through politicized tax investigations against independent media outlets that have resulted in the closure of The Cambodian Daily and Radio Free Asia in early September 2017;
 Whereas the Government of Cambodia has ordered several radio stations to stop the broadcasting of Radio Free Asia and Voice of America;
 Whereas, on October 16, 2017, the Cambodian National Assembly passed two repressive amendments to Cambodia's Law on Political Parties that allow authorities to dissolve political parties and ban party leaders from political activity, and which contain numerous restrictions tailored to create obstacles for opposition parties in an attempt to maintain the CPP's hold on power;
 Whereas, on November 15, 2017, Cambodia’s Supreme Court dissolved the CNRP, resulting in the expulsion of more than 100 CNRP party members from politics for 5 years, including the 55 elected CNRP members in the 123-seat National Assembly;
 Whereas the next general election in Cambodia is scheduled for July 29, 2018, and the CPP continues to use intimidation and misuse legal mechanisms to weaken political opposition and media organizations in order to retain its power;
 Whereas Prime Minister Hun Sen threatened more than 5,000 commune councilors and chiefs aligned with the CNRP with the loss of their jobs unless they defected and joined the CPP;
 Whereas Human Rights Watch reported that local elections held in Cambodia on June 4, 2017, took place in a threatening environment hostile to free speech and genuine political participation, leading to elections that were neither free nor fair;
 Whereas international election-monitoring groups reported fundamental flaws in the electoral process and violations of Cambodia's election campaign rules during June's local election;
 Whereas the Interior Ministry of Cambodia demanded that two election-monitoring organizations cease their activities just months after the local elections, for allegedly violating the LANGO, allowing the CPP to continue to increase restrictions on election monitoring as the 2018 national elections approach;
 Whereas, on November 16, 2017, President Trump determined that next year’s national elections in Cambodia will not be free and fair and announced his intention to terminate support for the Cambodian National Election Committee and its administration of the election;
 Whereas despite irregularities in the electoral process, the CNRP made significant gains in local elections compared to previous cycles, making clear that the national elections in 2018, if they are conducted freely and fairly, would be competitive; and
 Whereas the Cambodian national elections in 2018 should be closely watched to ensure openness and fairness and to monitor whether all political parties and civil society groups are allowed to freely participate: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the commitment of the United States to promote democracy, human rights, and the rule of law in Cambodia;
 (2)condemns all forms of political violence in Cambodia and urges the cessation of ongoing human rights violations;
 (3)supports the decision announced by the Secretary of State on December 6, 2017, to restrict entry to the United States for individuals involved in undermining democracy in Cambodia;
 (4)urges the President, acting through the Secretary of the Treasury and in consultation with the Secretary of State, to consider placing all senior Cambodian government officials implicated in the abuses described in the preamble to this resolution on the List of Specially Designated Nationals maintained by the Office of Foreign Asset Control of the Department of the Treasury under existing sanctions authorities;
 (5)urges Prime Minister Hun Sen and the Cambodian People's Party to end all harassment and intimidation of Cambodia's opposition and foster a political environment where democracy can thrive and flourish;
 (6)urges the Government of Cambodia to free Kem Sokha immediately and unconditionally; (7)urges the Government of Cambodia to recognize the legitimacy of the Cambodia National Rescue Party and the CNRP members, including by reinstating the 55 CNRP officials elected to the National Assembly;
 (8)calls on the Government of Cambodia to respect the freedom of the press and the rights of its citizens to freely assemble, protest, and speak out against the government; and
 (9)supports efforts toward electoral reforms in Cambodia to ensure free and fair elections in 2018 monitored by international observers.
			